Citation Nr: 0529770	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
stomach disorder, to include hiatal hernia.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
gouty arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel



INTRODUCTION

The veteran had active service from October 1961 to October 
1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the claims to reopen the 
previously denied claims for service connection for a stomach 
disorder, to include hiatal hernia, and gouty arthritis.  
During the course of the appeal, jurisdiction of the case was 
transferred to the RO in Providence, Rhode Island.  In June 
2004, the Board remanded the appeal for further development.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a stomach disorder, to include hiatal hernia, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The February 1997 rating decision, which denied service 
connection for gouty arthritis, is final.

2.  The evidence received since the RO denied service 
connection for gouty arthritis in February 1997 is either 
cumulative or redundant of evidence previously considered, or 
the evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  





CONCLUSION OF LAW

The evidence received since the RO denied service connection 
for gouty arthritis in February 1997 is not new and material, 
and thus the claim of entitlement to service connection for 
gouty arthritis is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to VCAA 
enactment.  The United States Court of Appeals for Veterans 
Claims acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
on August 2002 essentially complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  In this regard, the letter informed the 
veteran and his representative of the information and 
evidence necessary to reopen a claim and to substantiate a 
claim for service connection, and of his and VA's respective 
duties for obtaining evidence.  Then, in August 2005, the RO 
readjudicated his claim.

In addition, the veteran was provided a copy of the appealed 
February 1997 rating decision and August 2002 statement of 
the case.  These documents provided notice of the laws and 
regulations, as well as the reasons for the determination 
made in his claim to reopen.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains to [his] claim."  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence for the following reasons.  The AOJ's August 2002 
letter informed him of the types of evidence needed to 
support his claim and asked him to send information about the 
evidence or evidence itself.  In addition, the August 2002 
statement of the case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the veteran 
has been adequately informed of the need to submit relevant 
evidence in his possession.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, and statements made by the veteran in support of his 
claim.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of the VCAA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

New and Material Evidence

The VCAA and its implementing regulations are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holiday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (August 29, 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

As the veteran's request to reopen his previously denied 
claim for service connection for gouty arthritis was received 
prior to August 29, 2001, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claim.  Id.; cf. 
Karnas v. Derwinski.  

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The RO most recently denied service connection for gouty 
arthritis in a February 1997 rating decision.  The veteran 
failed to timely file an adequate notice of disagreement to 
initiate his appeal.  Thus, the decision became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2005).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001) (effective prior to August 29, 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Therefore, VA must review all of the evidence received since 
the February 1997 rating decision in order to determine 
whether the claim may be reopened.  See Hickson, supra.  The 
evidence of record at that time included the veteran's 
service medical records, VA and non-VA medical records, and 
statements made by and on behalf of the veteran in support of 
his claim.  In essence, the evidence showed that the veteran 
developed gouty arthritis many years after separation from 
service, and there was no evidence linking it to service.  
Thus, the evidence needed to reopen his claim is evidence 
that tends to show that his gouty arthritis had its onset 
during service or within one year thereafter, or that it is 
related to service.  

The evidence added to the record since the February 1997 
rating decision consists of numerous VA treatment notes.  
Relevant notes are highlighted below.

A February 1986 treatment note reflects that degenerative 
joint disease complaints are stable.

A May 1986 treatment note reflects complaints of gout.

A September 1986 medical certificate reflects complaints of 
gout with right big toe pain, and an assessment of gout.

An October 1997 treatment note reflects complaints of a 
sudden onset of right shoulder pain.

A November 1998 treatment note reflects complaints of 
arthralgias and impressions of degenerative joint disease, 
especially of the shoulders and cervical spine, and gout.

A February 1999 treatment note reflects impressions of 
degenerative joint disease of the shoulders/neck and gout.

A November 2000 treatment note reflects spinal stenosis of 
the lumbar described as gouty arthritis.

In sum, the evidence merely shows that the veteran received 
treatment for gout, gouty arthritis, and degenerative joint 
disease many years after separation from service.  In this 
regard, the evidence is either cumulative or redundant of 
evidence previously of record.  The evidence does not tend to 
show that the veteran had gouty arthritis in service or 
within one year thereafter, or that gouty arthritis is 
related to service.  Thus, the Board concludes that the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Therefore, the Board must find that 
new and material evidence has not been received to reopen the 
claim of entitlement to service connection for gouty 
arthritis.


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for gouty 
arthritis, the appeal is denied.


REMAND

In June 2004, the Board remanded, in part, for the RO to 
obtain treatment reports from the VA Medical Center (VAMC) in 
Providence, Rhode Island, to specifically include reports of 
the 1983 and/or 1993 Nissen procedure for hiatal hernia.  In 
a July 2004 correspondence, the veteran stated that the 
Nissen procedure had been performed at the Providence VAMC on 
May 5, 1983.  

After review, the Board observes that the RO has obtained 
treatment reports from the above VAMC, but only for the 
period from August 1983 to August 1995.  In this regard, the 
Board observes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should 
obtain records from the above VAMC for the period from and 
associate them with the claims file.  As such, the Board 
finds that a remand is necessary to obtain treatment reports 
from the Providence VAMC for the period prior to August 1983, 
to include the May 1983 report of the Nissen procedure.


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain all treatment 
reports from the Providence VAMC for the 
period prior to August 1983, to include 
the May 1983 report of the Nissen 
procedure, that have not been previously 
secured and associate them with the 
claims file.  

The RO is reminded that efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in a notice 
to the veteran and his representative.  

2.  Thereafter, the RO should 
readjudicate the issue of whether new and 
material evidence has been received to 
reopen the claim of entitlement to 
service connection for a stomach 
disorder, to include hiatal hernia.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


